                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Donald Dawaine Sutton                                             Docket No. 4:13-CR-44-lBO

                               Petition for Action on Supervised Release

COMES NOW Jay Kellum, U.S. Probation Officer of the court, presenting a petition for modification of
the Judgment and Commitment Order of Donald Dawaine Sutton, who, upon an earlier plea of guilty to
Possession With Intent to Distribute a Quantity of Cocaine Base (Crack), in violation of 21 U.S.C. §
841 (a)(l ), was sentenced by the Honorable Terrence W. Boyle, Chief United States District Judge, on April
24, 2014, to the custody of the Bureau of Prisons for a term of 84 months. It was further ordered that upon
release from imprisonment the defendant be placed on supervised release for a period of 120 months.

On June 26, 2015, pursuant to 18 u.s.c: § 3582(c)(2) of the Federal Rules of Criminal Procedure, the
defendant's sentence of imprisonment was reduced to 70 months.

Donald Dawaine Sutton was released from custody on December 21, 2018, at which time the term of
supervised release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:.

On January 4, 2019, Sutton submitted to a urinalysis screening, which was confirmed positive for marijuana
by Alere Lab,oratories. On January 17, 2019, Sutton was confronted with the results from the urinalysis, at
which time he admitted to the use of marijuana while he was a residing at the Residential Re-entry Center
in Wilmington, North Carolina, prior to the onset of his supervised release. Nevertheless, Sutton was
verbally reprimanded for his conduct.

The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    1. The defendant shall participate as directed in a program approved by the probation office for the
       treatment of narcotic addiction, drug dependency, or alcohol dependency which will include
       urinalysis testing or other drug detection measures and may require residence or participation in a
       residential treatment facility.

Except as herein modified, the judgment shall remain in full force and effect.
Donald Dawaine Sutton
Docket No. 4:13-CR-44-lBO
Petition For Action
Page2


Reviewed and approved,                              I declare under penalty of perjury that the foregoing
                                                    is true and correct.


Isl Robert L. Thornton                              Isl Jay Kellum
Robert L. Thornton                                  Jay Kellum
Supervising U.S. Probation Officer                  U.S. Probation Officer
                                                    200 Williamsburg Pkwy, Unit 2
                                                    Jacksonville, NC 28546-6762
                                                    Phone: 910-346-5109
                                                    Executed On: January 17, 2019

                                         ORDER OF THE COURT

Considered and ordered this     j    7   day of   ~ , 2019, and ordered filed and
                         A
made a part of the records in the above case.
                                                           .
;r:~                           ~
Chief United States District Judge
